      Case: 1:21-cv-00108-SJD Doc #: 2 Filed: 02/14/21 Page: 1 of 5 PAGEID #: 8




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


TATE FISHMAN,                                  :              CASE NO. 1-21-cv-108
                                               :
               Plaintiff,                      :              JUDGE SUSAN DLOTT
                                               :
vs.                                            :
                                               :
ALEXANDRA POLUR-GOLD,                          :
                                               :
               Defendant.                      :


      ANSWER AND COUNTERCLAIMS; JURY DEMAND ENDORSED HEREON


       Now comes Defendant, by and through counsel, and hereby provides the following Answer

to Plaintiff’s Complaint:

       1.      Defendant admits paragraphs 3 and 16 of the Complaint.

       2.      Defendant denies paragraphs 4, 5, 7-9, 14, 15, 17, 20-24 and 26-30 of the

Complaint.

       3.      With regard to paragraphs 1, 2, 6, 10-13 and 18 of the Complaint, Defendant is

without facts or information sufficient to form a belief about the truth of such allegations and

therefore denies same.

       4.      With regard to paragraphs 19 and 25 of the Complaint, Defendant incorporates the

foregoing responses to the allegations as if fully rewritten herein.

       5.      Defendant denies all further allegations of the Complaint.

                               FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state claims upon which relief can be granted.
      Case: 1:21-cv-00108-SJD Doc #: 2 Filed: 02/14/21 Page: 2 of 5 PAGEID #: 9




                             SECOND AFFIRMATIVE DEFENSE

       The statements made by Defendant were true.

                                 THIRD AFFIRMATIVE DEFENSE

       The statements made by Defendant were privileged.

                             FOURTH AFFIRMATIVE DEFENSE

       The statements made by Defendant were opinions.

       WHEREFORE, Defendant respectfully requests that the Complaint be dismissed in its

entirety with prejudice and that she be awarded her costs and all other relief to which she may be

lawfully entitled.



                                                    Respectfully Submitted,

                                                    /s/ Konrad Kircher
                                                    Konrad Kircher (0059249)
                                                    Ryan J. McGraw (0089436)
                                                    RITTGERS & RITTGERS
                                                    12 East Warren Street
                                                    Lebanon, Ohio 45036
                                                    Tel: 513-932-2115
                                                    Fax: 513-934-2201
                                                    konrad@rittgers.com
                                                    ryan@rittgers.com
                                                    Attorneys for Defendant


                                      COUNTERCLAIMS

       Now comes Defendant, by and through counsel, and hereby states the following

Counterclaims against Plaintiff:

       1.      Defendant incorporates her admissions, denials and other responses of her Answer

and states further as follows.
     Case: 1:21-cv-00108-SJD Doc #: 2 Filed: 02/14/21 Page: 3 of 5 PAGEID #: 10




       2.      The contact which Plaintiff admits he made with Defendant in paragraph 8 of this

Complaint was not “accidental.” On the contrary, the contact was intentional, nonconsensual,

harmful and with sexual intention.

       3.      As a direct and proximate result of Plaintiff’s unlawful conduct, Defendant has

incurred severe psychological injuries and will incur future medical bills and lost earning capacity.

                                   FIRST CAUSE OF ACTION
                                           (Battery)

       4.      Defendant incorporates her previous allegations as if fully rewritten herein.

       5.      Plaintiff’s actions described herein constitute unlawful civil battery in that the

unwelcome physical touching was sexual in nature, intrusive, and harmful to Defendant.

       6.      As a direct and proximate result of Plaintiff’s battery, Defendant has suffered

severe physical and emotional injuries and will continue to suffer from such injuries in the

future, including medical expenses and lost earning capacity.

                                   SECOND CAUSE OF ACTION
                             (Intentional Infliction of Emotional Distress)

       7.      Defendant incorporates her previous allegations as if fully rewritten herein.

       8.      Plaintiff’s conduct described herein was extreme and outrageous and intended to

cause Defendant harm.

       9.      Said conduct intentionally or recklessly caused serious emotional distress to

Defendant.

       10.     As a direct and proximate result of Plaintiff’s conduct described herein,

Defendant has suffered severe physical and emotional injuries and will continue to suffer from

such injuries in the future, including medical expenses and lost earning capacity.
     Case: 1:21-cv-00108-SJD Doc #: 2 Filed: 02/14/21 Page: 4 of 5 PAGEID #: 11




                                    THIRD CAUSE OF ACTION
                                        (Victim of Crime)

      11.      Defendant incorporates her previous allegations as if fully rewritten herein.

      12.      Plaintiff’s conduct described herein constitutes multiple crimes.

      13.      As a direct and proximate result of Plaintiff’s conduct described herein,

Defendant has suffered severe physical and emotional injuries and will continue to suffer from

such injuries in the future, including medical expenses and lost earning capacity.

      14.       Defendant is therefore entitled to a civil remedy in the form of damages arising

from Plaintiff’s crimes pursuant to R.C. 2307.60.

       WHEREFORE, Defendant respectfully demands judgment against Plaintiff for

compensatory damages in excess of $75,000, punitive damages, reasonable attorney fees, costs

and all other relief to which she may be lawfully entitled.



                                                              Respectfully Submitted,

                                                              /s/ Konrad Kircher

                                                              Konrad Kircher (0059249)
                                                              Ryan J. McGraw (0089436)
                                                              RITTGERS & RITTGERS
                                                              12 East Warren Street
                                                              Lebanon, Ohio 45036
                                                              Tel: 513-932-2115
                                                              Fax: 513-934-2201
                                                              konrad@rittgers.com
                                                              ryan@rittgers.com
                                                              Attorneys for Defendant
     Case: 1:21-cv-00108-SJD Doc #: 2 Filed: 02/14/21 Page: 5 of 5 PAGEID #: 12




                                       JURY DEMAND

       Defendant hereby demands a jury of her peers as to all issues so triable.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document was filed through the Court’s efiling
system and will be served upon all counsel of record through that system.

                                                            /s/ Konrad Kircher
                                                            Konrad Kircher (0059249)
